DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 4, 6-8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmykov-Zotov et al. (US 2006/0109252 A1, hereinafter referred as “Kolmykov-Zotov”) in view of Park et al. (US 2022/0206593 A1, hereinafter referred as “Park”).
 	Regarding claim 1, Kolmykov-Zotov discloses a position detection device (Fig. and ¶0028 discloses a touch-sensitive device 165) comprising: 
 	a communication (¶0036 discloses the stylus 166 and the touch-sensitive device 165 may communicate either wirelessly or via a wired communication path)… which, in operation, receives, from a stylus (166) including a built-in acceleration sensor (¶0024 discloses accelerometer), acceleration information detected by the acceleration sensor (¶0024 discloses the stylus 166 may further have other sensing systems for determining strokes of electronic ink including, e.g., accelerometers and magnetometers); and 
 	[a touch sensitive device] which, in operation, detects a first position indicating a position of the stylus (166) on a touch surface (¶0023, ¶0027 and ¶0030 discloses the stylus-sensitive portion 203 may generate a first signal that depends upon the position of the stylus 166 relative to the stylus-sensing portion 203) and a second position indicating a position of a finger on the touch surface (¶0030 and ¶0050 discloses the human-touch sensitive portion 204 may generate a second signal that depends upon the position, pressure, capacitance, and/or surface area of touch (such as by a human hand, finger, or other body part) relative to the human-touch sensitive portion 204), and outputs the first position and the second position that have been detected (¶0030 discloses the touch sensitive device 165 may output the first and second signals separately or as a single combined signal), the …controlling the output of the second position based on the acceleration information received by the communication (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809; and ¶0036 discloses the stylus 166 and the touch-sensitive device 165 may communicate either wirelessly or via a wired communication path)….
Kolmykov-Zotov doesn’t explicitly disclose a position detection device comprising: a communication circuit, and a controller.
However, in a similar field of endeavor, Park discloses a position detection device comprising: a communication circuit (Fig. 3a and ¶0062 discloses the acceleration sensor may sense information about a linear movement of the stylus (166) pen 201. ¶0059 discloses transmit direction information (e.g., motion sensor data) about the stylus (166) pen 201 by performing a wireless communication function between the stylus (166) pen 201 and the communication module 190 of the electronic device 101), and a controller (¶0075 discloses a sensing panel controller 511 of FIG. 5; and ¶0081 discloses when the sensing panel 503 is implemented as a digitizer, a touch sensing panel may be further disposed on or under the sensing panel 503).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of processing, analyzing and generating an output from the result of the communication intercepted by the communication module of the touch sensitive device.
	Regarding claim 2, Kolmykov-Zotov discloses the position detection device according to claim 1, …[control] the output of the second position based on the acceleration information (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809) and the detected second position (¶0050 discloses non-stylus user input may further be ignored and/or specially filtered based on other factors, such as the location of such input on the touch-sensitive surface 205).
Kolmykov-Zotov doesn’t explicitly disclose the controller.
However, in a similar field of endeavor, Park discloses the controller (¶0075 discloses a sensing panel controller 511 of FIG. 5; and ¶0081 discloses when the sensing panel 503 is implemented as a digitizer, a touch sensing panel may be further disposed on or under the sensing panel 503).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of processing, analyzing and generating an output from the result of the communication intercepted by the communication module of the touch sensitive device.
	Regarding claim 4, Kolmykov-Zotov discloses the position detection device according to claim 1, …control the output of the second position based on the acceleration information (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809) and distance information indicating a distance between the stylus (166) and the touch surface (Fig. 8 and ¶0028 discloses the stylus-sensitive portion 203 may sense the fact that the stylus 166 is proximate to (and may be able to measure the distance of the stylus) the touch-sensitive surface 205).
Kolmykov-Zotov doesn’t explicitly disclose the controller.
However, in a similar field of endeavor, Park discloses the controller (¶0075 discloses a sensing panel controller 511 of FIG. 5; and ¶0081 discloses when the sensing panel 503 is implemented as a digitizer, a touch sensing panel may be further disposed on or under the sensing panel 503).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of processing, analyzing and generating an output from the result of the communication intercepted by the communication module of the touch sensitive device.
	Regarding claim 6, Kolmykov-Zotov discloses the position detection device according to claim 1, …[lift] a restriction on the output of the second position in response to determining that the communication… [of] the acceleration information for a predetermined period of time or longer (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809).
Kolmykov-Zotov doesn’t explicitly disclose the communication circuit, and the controller.
However, in a similar field of endeavor, Park discloses the communication circuit (Fig. 3a and ¶0062 discloses the acceleration sensor may sense information about a linear movement of the stylus (166) pen 201. ¶0059 discloses transmit direction information (e.g., motion sensor data) about the stylus (166) pen 201 by performing a wireless communication function between the stylus (166) pen 201 and the communication module 190 of the electronic device 101), and the controller (¶0075 discloses a sensing panel controller 511 of FIG. 5; and ¶0081 discloses when the sensing panel 503 is implemented as a digitizer, a touch sensing panel may be further disposed on or under the sensing panel 503).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of processing, analyzing and generating an output from the result of the communication intercepted by the communication module of the touch sensitive device.
	Regarding claim 7, Kolmykov-Zotov discloses the position detection device according to claim 1, …[lift] a restriction on the output of the second position in response to determining that there has been no change in the acceleration information received by the communication… for a predetermined period of time or longer (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809).
Kolmykov-Zotov doesn’t explicitly disclose the communication circuit, and the controller.
However, in a similar field of endeavor, Park discloses the communication circuit (Fig. 3a and ¶0062 discloses the acceleration sensor may sense information about a linear movement of the stylus (166) pen 201. ¶0059 discloses transmit direction information (e.g., motion sensor data) about the stylus (166) pen 201 by performing a wireless communication function between the stylus (166) pen 201 and the communication module 190 of the electronic device 101), and the controller (¶0075 discloses a sensing panel controller 511 of FIG. 5; and ¶0081 discloses when the sensing panel 503 is implemented as a digitizer, a touch sensing panel may be further disposed on or under the sensing panel 503).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of processing, analyzing and generating an output from the result of the communication intercepted by the communication module of the touch sensitive device.
	Regarding claim 8, Kolmykov-Zotov discloses the position detection device according to claim 1, ….[restrict] the output of the second position (Fig. 8, step 809; ¶0040 discloses determine whether non-stylus input should be ignored or filtered) in response to determining that the stylus (166) has not been detected (Fig. 8, No at step 802) and the acceleration information indicates that the stylus (166) is moving in a predetermined direction (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166).
	Regarding claim 10, Kolmykov-Zotov doesn’t explicitly disclose the position detection device according to claim 1, further comprising: a sensor including a plurality of loop coils discretely disposed in the touch surface, wherein the controller includes a plurality of receivers, wherein the controller, in operation, selects at least some loop coils, from among the plurality of loop coils, and connects each of the at least some loop coils selected to a corresponding different one of the receivers, and wherein the controller, in operation, acquires, based on an output signal output from each of the plurality of receivers, a reception strength of a pen signal transmitted from the stylus and received by each of the at least some loop coils, and detects the first position based on the acquired reception strength.
  	However, in a similar field of endeavor, Park discloses a sensor including a plurality of loop coils (Fig. 5 and ¶0081 discloses sensing panel 503 may be implemented as a digitizer and include a plurality of loop coils) discretely disposed in the touch surface (¶0081 discloses the touch screen panel may be located on the display assembly 502, thus implies the loop coils are transparent or discrete), wherein the controller includes a plurality of receivers (¶0054 and ¶0081 discloses receiving channels), wherein the controller (Fig. 5, digitizer controller), in operation, selects at least some loop coils, from among the plurality of loop coils, and connects each of the at least some loop coils selected to a corresponding different one of the receivers (¶0081 discloses The sensing panel 503 may identify the position of the stylus pen 201 and output the identified position to the processor 120 based on the strength of a signal output from each of the loop coils (e.g., a digital value converted for each channel)), and wherein the controller, in operation, acquires, based on an output signal output from each of the plurality of receivers, a reception strength of a pen signal transmitted from the stylus and received by each of the at least some loop coils, and detects the first position based on the acquired reception strength (¶0081 discloses electronic device 101 may identify the position of the stylus pen 201 based on the magnitude of current (e.g., a converted digital value) for each channel of the loop coils).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of accurately identifiying whether the stylus pen has been inserted in a noise environment such as a wireless charging environment (¶0011).
	Regarding claim 11, Kolmykov-Zotov doesn’t explicitly disclose the position detection device according to claim 10, wherein the controller, in operation, selects some loop coils that are discretely disposed, from among the plurality of loop coils, and connects each of the some loop coils selected to a corresponding different one of the receivers, and wherein the controller acquires, based on an output signal output from each of the plurality of receivers, a reception strength of a pen signal transmitted from the stylus and received by each of the some loop coils, and detects the first position based on the acquired reception strength.
 	However, in a similar field of endeavor, Park discloses	 wherein the controller (Fig. 5, digitizer controller), in operation, selects some loop coils that are discretely disposed (¶0081 discloses the touch screen panel may be located on the display assembly 502, thus implies the loop coils are transparent or discrete), from among the plurality of loop coils, and connects each of the some loop coils selected to a corresponding different one of the receivers (¶0081 discloses The sensing panel 503 may identify the position of the stylus pen 201 and output the identified position to the processor 120 based on the strength of a signal output from each of the loop coils (e.g., a digital value converted for each channel)), and wherein the controller acquires, based on an output signal output from each of the plurality of receivers, a reception strength of a pen signal transmitted from the stylus and received by each of the some loop coils, and detects the first position based on the acquired reception strength (¶0081 discloses electronic device 101 may identify the position of the stylus pen 201 based on the magnitude of current (e.g., a converted digital value) for each channel of the loop coils).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of accurately identifiying whether the stylus pen has been inserted in a noise environment such as a wireless charging environment (¶0011).
	Regarding claim 12, Kolmykov-Zotov discloses a non-transitory computer-readable storage medium storing a program (claims 10, 15 and 21 discloses computer-readable medium storing computer-executable instructions) that, when executed by one or more processors (¶0021 discloses processing unit 120), causes a computer (¶0021 discloses computer 100), which includes a communication (¶0036 discloses the stylus 166 and the touch-sensitive device 165 may communicate either wirelessly or via a wired communication path)… that receives, from a stylus (166) including a built-in acceleration sensor (¶0024 discloses accelerometer), acceleration information detected by the acceleration sensor (¶0024 discloses the stylus 166 may further have other sensing systems for determining strokes of electronic ink including, e.g., accelerometers and magnetometers), to: 
 	detect a first position indicating a position of the stylus (166) on a touch surface (¶0023, ¶0027 and ¶0030 discloses the stylus-sensitive portion 203 may generate a first signal that depends upon the position of the stylus 166 relative to the stylus-sensing portion 203) and a second position indicating a position of a finger on the touch surface (¶0030 and ¶0050 discloses the human-touch sensitive portion 204 may generate a second signal that depends upon the position, pressure, capacitance, and/or surface area of touch (such as by a human hand, finger, or other body part) relative to the human-touch sensitive portion 204), and output the first position and the second position that have been detected (¶0030 discloses the touch sensitive device 165 may output the first and second signals separately or as a single combined signal); and 
control the output of the second position based on the acceleration information received by the communication (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809; and ¶0036 discloses the stylus 166 and the touch-sensitive device 165 may communicate either wirelessly or via a wired communication path)…
Kolmykov-Zotov doesn’t explicitly disclose a communication circuit.
However, in a similar field of endeavor, Park discloses a communication circuit (Fig. 3a and ¶0062 discloses the acceleration sensor may sense information about a linear movement of the stylus (166) pen 201. ¶0059 discloses transmit direction information (e.g., motion sensor data) about the stylus (166) pen 201 by performing a wireless communication function between the stylus (166) pen 201 and the communication module 190 of the electronic device 101).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of processing, analyzing and generating an output from the result of the communication intercepted by the communication module of the touch sensitive device.
	Regarding claim(s) 13, 15 and 17-19, this/these CRM claim(s) has/have similar limitations as apparatus claim(s) 2, 4 and 6-8, respectively, and therefore rejected on similar grounds.

4. 	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmykov-Zotov in view of Park and in further view of Chang (US 2016/0139690 A1, hereinafter referred as “Chang”).
	Regarding claim 3, Kolmykov-Zotov as modified doesn’t explicitly disclose the position detection device according to claim 1, wherein the acceleration sensor is a three-axis inertial sensor.
 	However, in a similar field of endeavor, Chang discloses wherein the acceleration sensor is a three-axis inertial sensor (¶0029 discloses Inertial sensor 28 may include an accelerometer such as a triaxial (three-axis) accelerometer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kolmykov-Zotov for the purpose of detecting acceleration for stylus 10 in three orthogonal directions (i.e., the three orthogonal Cartesian coordinates X, Y, and Z) so that user input from the force sensors, the inertial sensor, and other input-output devices may be used to supply the stylus with mode change commands (¶0008 and ¶0029).
	Regarding claim 14, Kolmykov-Zotov discloses the computer-readable storage medium according to claim 12, wherein the program, when executed by the one or more processors, causes the computer to: acquire the acceleration information via the communication… from the acceleration sensor (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809; and ¶0036 discloses the stylus 166 and the touch-sensitive device 165 may communicate either wirelessly or via a wired communication path).
Kolmykov-Zotov doesn’t explicitly disclose the communication circuit; and the acceleration sensor that is a three-axis inertial sensor.
However, in a similar field of endeavor, Park discloses the communication circuit (Fig. 3a and ¶0062 discloses the acceleration sensor may sense information about a linear movement of the stylus (166) pen 201. ¶0059 discloses transmit direction information (e.g., motion sensor data) about the stylus (166) pen 201 by performing a wireless communication function between the stylus (166) pen 201 and the communication module 190 of the electronic device 101).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kolmykov-Zotov for the purpose of processing, analyzing and generating an output from the result of the communication intercepted by the communication module of the touch sensitive device.
 	Kolmykov-Zotov as modified doesn’t explicitly disclose the acceleration sensor that is a three-axis inertial sensor.
 	However, in a similar field of endeavor, Chang discloses wherein the acceleration sensor is a three-axis inertial sensor (¶0029 discloses Inertial sensor 28 may include an accelerometer such as a triaxial (three-axis) accelerometer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kolmykov-Zotov for the purpose of detecting acceleration for stylus 10 in three orthogonal directions (i.e., the three orthogonal Cartesian coordinates X, Y, and Z) so that user input from the force sensors, the inertial sensor, and other input-output devices may be used to supply the stylus with mode change commands (¶0008 and ¶0029).

5. 	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmykov-Zotov in view of Park and in further view of Maeyama et al. (US 2021/0389833 A1, hereinafter referred as “Maeyama”).
	Regarding claim 5, Kolmykov-Zotov discloses the position detection device according to claim 1, …[receive], as input, at least one of the acceleration information (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809), distance information indicating a distance between the stylus (166) and the touch surface (Fig. 8 and ¶0028 discloses the stylus-sensitive portion 203 may sense the fact that the stylus 166 is proximate to (and may be able to measure the distance of the stylus) the touch-sensitive surface 205), and the second position (¶0050 discloses non-stylus user input may further be ignored and/or specially filtered based on other factors, such as the location of such input on the touch-sensitive surface 205), and outputs restriction/no-restriction indication information indicating whether to restrict the output of the second position (abstract discloses the sensitivity of the surface to non-stylus input is disabled, reduced, or otherwise modified), and 
 	…[control] the output of the second position based on the restriction/no-restriction indication information output… in response to the input of the at least one of the acceleration information (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809), the distance information (Fig. 8 and ¶0028 discloses the stylus-sensitive portion 203 may sense the fact that the stylus 166 is proximate to (and may be able to measure the distance of the stylus) the touch-sensitive surface 205), and the second position (¶0050 discloses non-stylus user input may further be ignored and/or specially filtered based on other factors, such as the location of such input on the touch-sensitive surface 205).
 	Kolmykov-Zotov as modified doesn’t explicitly disclose wherein the controller includes a machine learning circuit, in operation, receives, as input…; and output from a machine learning circuit.
 	However, in a similar field of endeavor, Maeyama discloses wherein the controller includes a machine learning circuit (Abstract discloses a machine learning estimator to estimate an instruction position or an inclination angle of an electronic pen from first feature values related to the first signal distribution), in operation, receives, as input…; and output from a machine learning circuit (¶0012 discloses the machine learning estimator can be used to extract potential detection patterns through machine learning, and this facilitates appropriate reflection of the tendency of the detection patterns in estimating the instruction position or the inclination angle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kolmykov-Zotov for the purpose of adapting the output to patterns and trends from a collection of data points.
	Regarding claim 16, Kolmykov-Zotov discloses the computer-readable storage medium according to claim 12, wherein the program, when executed by the one or more processors, causes the computer to: 
 	generate restriction/no-restriction indication information indicating whether to restrict the output of the second position (abstract discloses the sensitivity of the surface to non-stylus input is disabled, reduced, or otherwise modified)…. using at least one of the acceleration information (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809), distance information indicating a distance between the stylus (166) and the touch surface (Fig. 8 and ¶0028 discloses the stylus-sensitive portion 203 may sense the fact that the stylus 166 is proximate to (and may be able to measure the distance of the stylus) the touch-sensitive surface 205), and the second position (¶0050 discloses non-stylus user input may further be ignored and/or specially filtered based on other factors, such as the location of such input on the touch-sensitive surface 205); and 
 	control the output of the second position based on the restriction/no-restriction indication information output… in response to the input of the at least one of the acceleration information (Fig. 8, ¶0024, ¶0042 and ¶0045 discloses the computer determines in step 803 whether a predetermined time period has passed since the user last wrote electronic ink based on the accelerometer data of the stylus 166, and subsequently making a judgement whether the non-stylus input may be ignored in step 809), the distance information (Fig. 8 and ¶0028 discloses the stylus-sensitive portion 203 may sense the fact that the stylus 166 is proximate to (and may be able to measure the distance of the stylus) the touch-sensitive surface 205), and the second position (¶0050 discloses non-stylus user input may further be ignored and/or specially filtered based on other factors, such as the location of such input on the touch-sensitive surface 205).
	Kolmykov-Zotov as modified doesn’t explicitly disclose …based on machine learning performed…
 	However, in a similar field of endeavor, Maeyama discloses …based on machine learning performed…(Abstract discloses a machine learning estimator to estimate an instruction position or an inclination angle of an electronic pen from first feature values related to the first signal distribution; and ¶0012 discloses the machine learning estimator can be used to extract potential detection patterns through machine learning, and this facilitates appropriate reflection of the tendency of the detection patterns in estimating the instruction position or the inclination angle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kolmykov-Zotov for the purpose of adapting the output to patterns and trends from a collection of data points.

6. 	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmykov-Zotov in view of Park and in further view of Paul et al. (US 2013/0321351 A1, hereinafter referred as “Paul”).
	Regarding claim 9, Kolmykov-Zotov as modified doesn’t explicitly disclose the position detection device according to claim 1, wherein the controller restricts the output of the second position in response to determining that a writing pressure value received from the stylus indicates that a pen tip of the stylus is in contact with the touch surface.
 	However, in a similar field of endeavor, Paul discloses wherein the controller (¶0051 discloses causes the graphical display controller) restricts the output of the second position in response to determining that a writing pressure value received from the stylus indicates that a pen tip of the stylus is in contact with the touch surface (¶0051, ¶0054 and ¶0061 discloses the touch sensitive screen input disable signal is sent in one example in response to a detection, by the tip pressure sensor 310, of pressure being applied to a tip of the tracking pen body 318).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kolmykov-Zotov in order to avoid detecting unintended contact with the display screen, such as when the user rests his or her palm on the display screen when writing thereon (¶0003).
	Regarding claim(s) 20, this/these CRM claim(s) has/have similar limitations as apparatus claim(s) 9, and therefore rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692